DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been considered below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 20200324894 to Fredericks (“Fredericks”).
Regarding claim 1, Fredericks discloses an aircraft, comprising: a fuselage (110) defining a longitudinal axis (101) extending in a longitudinal direction from a fore to an aft of the aircraft and a spanwise axis extending in a spanwise direction normal to the longitudinal direction in a plane of the fuselage (FIG. 1), the fuselage having a first side opposite a second side (FIG. 1); a plurality of booms (booms extending along 102, 103) extending from the fuselage, wherein at least one boom of the plurality of booms extends from each of the first side and the second side of the fuselage (FIG. 1); and a plurality of rotors (230) coupled to the fuselage via the plurality of booms, the plurality of rotors comprising at least a pair of rotors arranged on each of the first side and the second side of the fuselage (FIG. 1), wherein: each pair of rotors includes a fore rotor and an aft rotor, each rotor defines an axis of rotation at a rotor hub and is configured to rotate around its axis of rotation to define a circular rotor path (FIGS. 1, 8, 17), each rotor is configured to tilt its corresponding axis of rotation (FIGS. 5-6; ¶¶ [0099], [0067]-[0068], [0104]), in each pair of rotors, the fore rotor is spaced from the fuselage by a fore distance in the spanwise direction and the aft rotor is spaced from the fuselage by an aft distance in the spanwise direction different than the fore distance (FIG. 1), and in each pair of rotors, the fore distance and the aft distance are selected such that the circular rotor paths of the fore and aft rotors partially overlap along the spanwise direction (FIG. 1).
Regarding claim 4, Fredericks discloses wherein yaw control is provided by tilting the plurality of rotors (¶ [0099]).
Regarding claim 5, Fredericks discloses wherein yaw control is provided by asymmetrical tilting of the plurality of rotors (¶ [0099]).
Regarding claim 6, Fredericks discloses wherein forward and rear motion are provided by tilting the plurality of rotors (¶ [0099]).
Regarding claim 7, Fredericks discloses wherein attitude control is provided by modulating power delivered to the plurality of rotors (¶¶ [0099], [0094]).
Regarding claim 8, Fredericks discloses wherein roll control is provided by modulating power delivered to the plurality of rotors (¶¶ [0099], [0094]).
Regarding claim 9, Fredericks discloses wherein the plurality of booms comprises at least one non- tilting, fixed boom (¶ [0071], disclosing the boom does not change its angle of tilt during flight).
Regarding claim 10, Fredericks discloses wherein the plurality of booms comprises at least one boom configured to tilt (¶¶ [0099], [0094], disclosing the boom is tilted with respect to the fuselage ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fredericks.
Regarding claim 2, Fredericks teaches each and every element of claim 1 as discussed above, and Fredericks teaches wherein in each pair of rotors, the fore distance and the aft distance are selected such that the circular rotor paths of the fore and aft rotors partially overlap along the spanwise direction (FIG. 1). Fredericks appears to teach the overlap is between 0 and 50% (FIG. 1), but it does not explicitly teach the overlap is between 0 and 50%. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the overlap being between 0 and 50%. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Fredericks such that the overlap is between 0 and 50% percent, in order to better stabilize flight. 
Regarding claim 3, Fredericks teaches each and every element of claim 2 as discussed above, and Fredericks teaches wherein in each pair of rotors, the fore distance and the aft distance are selected such that the circular rotor paths of the fore and aft rotors partially overlap along the spanwise direction (FIG. 1). Fredericks appears to teach the overlap is between 18 and 30% (FIG. 1), but it does not explicitly teach the overlap is between 18 and 30%.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the overlap being between 18 and 30%. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Fredericks such that the overlap is between 18 and 30% percent, in order to better stabilize flight. 
Regarding claim 11, Fredericks teaches an aircraft, comprising: a fuselage (110) defining a longitudinal axis (101) extending in a longitudinal direction from a fore to an aft of the aircraft and a spanwise axis extending in a spanwise direction normal to the longitudinal direction in a plane of the fuselage, the fuselage having a first side opposite a second side (FIG. 1); a plurality of booms (booms extending along 102, 103) extending from the fuselage, wherein at least one boom of the plurality of booms extends from each of the first side and the second side of the fuselage (FIG. 1); a plurality of rotors (230) coupled to the fuselage via the plurality of booms, the plurality of rotors comprising at least a pair of rotors arranged on each of the first side and the second side of the fuselage (FIG. 1), each rotor being configured to tilt its corresponding axis of rotation (FIGS. 5-6; ¶¶ [0099], [0067]-[0068], [0104]); a plurality of electric motors (220) to independently power the plurality of rotors (¶¶ [0094], [0099]); and a flight control processor configured to control tilting and speed of rotation of the plurality of rotors, wherein (¶ [0094]): each pair of rotors includes a fore rotor and an aft rotor (FIG. 1), each rotor defines an axis of rotation at a rotor hub and is configured to rotate around its axis of rotation to define a circular rotor path (FIG. 1), and the flight control processor controls the tilting and speed of rotation of the plurality of rotors such that the fuselage is maintained within degrees of level during cruising of the aircraft (¶ [0104]), and in each pair of rotors, the fore rotor is spaced from the fuselage by a fore distance in the spanwise direction and the aft rotor is spaced from the fuselage by an aft distance in the spanwise direction different than the fore distance (FIG. 1), the fore distance and the aft distance being selected such that the circular rotor paths of the fore and aft rotors partially overlap along the spanwise direction (FIG. 1).
Fredericks teaches the fuselage is maintained “substantially level” during cruising of the aircraft (¶ [0104], claim 28), but it does not explicitly teach the fuselage is maintained within five degrees of level during cruising of the aircraft. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the claimed five degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Fredericks such that the fuselage is maintained within five degrees of level during cruising of the aircraft, in order to provide a more stable flight. 
Regarding claim 12, Fredericks as modified teaches each and every element of claim 11 as discussed above, and Fredericks teaches wherein in each pair of rotors, the fore distance and the aft distance are selected such that the circular rotor paths of the fore and aft rotors partially overlap along the spanwise direction (FIG. 1). Fredericks appears to teach the overlap is between 0 and 50% (FIG. 1), but it does not explicitly teach the overlap is between 0 and 50%. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the overlap being between 0 and 50%. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Fredericks such that the overlap is between 0 and 50% percent, in order to better stabilize flight. 
Regarding claim 13, Fredericks teaches each and every element of claim 12 as discussed above, and Fredericks teaches wherein in each pair of rotors, the fore distance and the aft distance are selected such that the circular rotor paths of the fore and aft rotors partially overlap along the spanwise direction (FIG. 1). Fredericks appears to teach the overlap is between 18 and 30% (FIG. 1), but it does not explicitly teach the overlap is between 18 and 30%.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the overlap being between 18 and 30%. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Fredericks such that the overlap is between 18 and 30% percent, in order to better stabilize flight. 
Regarding claim 14, Fredericks as modified teaches wherein yaw control is provided by tilting the plurality of rotors  (¶ [0099]).
Regarding claim 15, Fredericks as modified teaches wherein yaw control is provided by asymmetrical tilting of the plurality of rotors  (¶ [0099]).
Regarding claim 16, Fredericks as modified teaches wherein forward and rear motion are provided by tilting the plurality of rotors  (¶ [0099]).
Regarding claim 17, Fredericks as modified teaches wherein the plurality of booms comprises at least one non- tilting, fixed boom (¶ [0071], disclosing the boom does not change its angle of tilt during flight).
Regarding claim 18, Fredericks as modified teaches wherein the plurality of booms comprises at least one boom configured to tilt (¶¶ [0099], [0094], disclosing the boom is tilted with respect to the fuselage ).
Regarding claim 19, Fredericks as modified teaches each and every element of claim 11 as discussed above, and Fredericks teaches a receiver configured to receive control instruction from a remote control (¶ [0094]), but Fredericks does not explicitly teach a radio receiver. 
It is well settled, however, that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, would have been obvious to a person of ordinary skill in the art absent persuasive evidence. MPEP 2143. In this case, applicant has not shown patentable significance of a radio receiver, rather than a different type of receiver. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Fredericks such that the receiver is a radio receive, in order to reliably receive the control instructions. 
Regarding claim 20, Fredericks as modified teaches wherein the flight control processor is configured to receive the control instructions from the radio receiver and automatically control the tilting and speed of rotation of the plurality of rotors such that the fuselage is maintained within five degrees of level during execution of the control instructions (¶¶ [0094], [0099]).
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claims 1 and 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/            Examiner, Art Unit 3643                                                                                                                                                                                            
/Nicholas McFall/            Primary Examiner, Art Unit 3644